UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Jensen Value Fund Annual Report, May 31, 2010 Investment Adviser to the Jensen Value Fund Jensen Value Fund Letter from The Investment Adviser DEAR FELLOW SHAREHOLDERS: The Jensen Value Fund – Class J Shares – returned -6.60% from its inception on March 31, 2010 through May 31, 2010, compared to return of -5.52% for the Russell 3000 Value Index.Please see pages 3 through 4 of this report for complete standardized performance information for the Fund. Market Perspective While the past two months is a rather short time frame for evaluating performance, it has been a rocky period punctuated by fluctuating markets.Projections for an improved global economic environment were dashed as debt worries in the eurozone and the potential global repercussions drove investor sentiment, leading most markets into negative territory. In keeping with the Fund’s principal investment strategies, stock selection during the period was determined by its quantitative investment process which utilizes a multi-factor model based on business fundamentals.During these two months, the Fund’s performance relative to the benchmark was aided by the portfolio’s overweight in Consumer Discretionary companies, and by an underweight in Energy companies.Specific company exposure in the Consumer Discretionary and Consumer Staples sectors also helped performance.Relative to the benchmark, an overweight in the Health Care sector detracted from the portfolio’s performance, as did specific companies in the Financial and Industrial sectors.As of May 31, 2010, there were 56 companies held in the Jensen Value Fund. At the company level, the top contributor to portfolio performance was Advance Auto Parts Inc. (AAP), a Consumer Discretionary company which retails automotive maintenance items, accessories, and batteries to both consumers and commercial clients.The stock’s strong performance was likely due to the company’s better-than-expected earnings results for the first quarter of 2010.Advance Auto Parts Inc. was selected for the Jensen Value Fund due to its compelling valuation at the time, along with its history of reasonably consistent business performance. The top detractor from portfolio performance was Moody’s Corporation (MCO), a leading provider of credit ratings, economic research, and financial analytics tools.While the company reported an increase in year-over-year profits for the first quarter of 2010, shares slid downward over the two month period, most likely due to fears over government regulation and interference in the credit ratings business.Moody’s Corporation was selected for the Jensen Value Fund through the optimization process in order to help match sector exposures of the portfolio to those of the benchmark, as well as its better-than-average valuation. The Jensen Value Fund The Jensen Value discipline was created to capture a subset of Jensen’s universe of high-quality companies typically not included in the Quality Growth strategy. The Value strategy was created when we at Jensen undertook a study in 2006 to better understand our universe of qualifying companies, how historically each stock had performed over long periods, and how we might improve the firm’s existing Quality Growth investment process. In addition to instituting enhancements for managing our Quality Growth strategy, we found that an investment strategy could be created whose goal was to capture the benefits of quality companies with more traditional ‘value’ characteristics. After a considerable amount of additional research and preparation, two accounts were funded in late 2007 to be managed using this new value-oriented strategy, which became known as the Jensen Value discipline. After managing these separate accounts for more than two years, which allowed for some process refinements, a mutual fund version of the strategy, the Jensen Value Fund, was launched effective March 31, 2010. The creation of a new investment strategy, and therefore a new product, is not one that we take lightly. Throughout our history, we have always considered how we may better serve investors, keeping in mind the premise under which Val Jensen founded our firm — The world doesn’t need another investment advisor … unless it can offer something different. We believe that the Jensen Value strategy offers a distinctive value exposure. As the advisor to both The Jensen Portfolio, a registered open-end mutual fund, and Jensen Value Fund, we select companies from the same universe of high Return on Equity companies.The traditional definitions of “growth” and “value” investing deliver divergent groups of stocks, judged by such measures as price-to-earnings, price-to-book value and earnings growth.The emphasis on seeking quality companies with the most persistent business performance for The Jensen Portfolio leads us to mostly large capitalization companies. The primary emphasis on stock valuation for the Jensen Value Fund is expected to result in a mix of small, medium and large capitalization companies with the greatest concentration in mid-caps.In addition, we expect the Value strategy’s sensitivity to valuation to result in significant portfolio turnover.Nonetheless, the companies in our investment universe must continue to meet a minimum 15% Return on Equity per year, as defined by Jensen Investment Management, which we believe is a fundamental requirement for profitable business operations. 1 Jensen Value Fund At Jensen we have always believed in “eating our own cooking”, as evidenced by the firm’s Principals having a significant portion of their personal liquid net worth invested alongside fellow shareholders in both of the Jensen Funds.We believe the Jensen Value Fund offers important diversification benefits, and that our research into this strategy and years of analyzing our universe of quality, high Return on Equity companies, may help us avoid the ranks of uninspired offerings.We invite you to find additional information about the Jensen Value Fund at www.jenseninvestment.com. We appreciate the confidence you have in Jensen, and we remain committed to our investment responsibilities. Cordially, The Jensen Investment Committee This discussion and analysis of the Fund is as of May 31, 2010 and is subject to change, and any forecasts made cannot be guaranteed. Past performance is no guarantee of future results. Fund holdings and sector weightings are subject to change and are not recommendations to buy or sell any security. The Russell 3000 Value Index measures the performance of those Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values. The Index is unmanaged, and one cannot invest directly in the Index. For more complete information regarding performance and holdings, please refer to the financial statements and schedule of investments headings of this report.Current and future portfolio holdings are subject to risk. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in mid and smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Diversification does not assure a profit or protect against loss in a declining market. Return on Equity (ROE) is equal to a company’s after-tax earnings (excluding non-recurring items) divided by its average stockholder equity for the year. Earnings Per Share (EPS) is the net income of a company divided by the total number of shares it has outstanding. Earnings Per Share Growth (EPS Growth) is the year-over-year percent change in a company’s earnings per share. Price/Book (P/B) Ratio is calculated by dividing the current price of the stock by the company’s book value per share. Price/Earnings (P/E) Ratio is a measure that compares the price of a stock to the earnings of the underlying company. The trailing P/E ratio is calculated by dividing current price of the stock by the company’s past year earnings per share. The leading (forward) P/E ratio is calculated by dividing current price of the stock by the company’s predicted future year earnings per share, as determined by market consensus. Must be preceded or accompanied by a prospectus for the Jensen Value Fund. To obtain a prospectus for The Jensen Portfolio, call 800.992.4144 or visit www.jenseninvestment.com.The fund’s investment objectives, risks, fees and expenses, must be considered carefully before investing.The prospectus contains this and other important information about the investment company.Please read it carefully before investing. Quasar Distributors, LLC, Distributor. (07/10) 2 Jensen Value Fund Jensen Value Fund - Class J (Unaudited) TOTAL RETURNS VS. THE RUSSELL 3 Total Returns –AS OF MAY 31, 2010 (Unaudited) SINCE INCEPTION MARCH 31, 2010 Jensen Value Fund - Class J -6.60% Russell 3000 Value Index -5.52% The Russell 3000 Value Index measures performance of those Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values. The chart at the top of the page assumes an initial gross investment of $10,000 made on March 31, 2010, the inception date for Class J shares. Returns shown include the reinvestment of all fund distributions. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 800-992-4144 or by visiting www.jenseninvestment.com. 3 Jensen Value Fund Jensen Value Fund - Class I (Unaudited) TOTAL RETURNS VS. THE RUSSELL 3 Total Returns –AS OF MAY 31, 2010 (Unaudited) SINCE INCEPTION MARCH 31, 2010 Jensen Value Fund - Class I -6.50% Russell 3000 Value Index -5.52% The Russell 3000 Value Index measures performance of those Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values. The chart at the top of the page assumes an initial gross investment of $1,000,000 made on March 31, 2010, the inception date for Class I shares. Returns shown include the reinvestment of all fund distributions. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 800-992-4144 or by visiting www.jenseninvestment.com. 4 Jensen Value Fund Investments by Sector as of May 31, 2010 (as a Percentage of Total Investments) (Unaudited) 5 Jensen Value Fund Statement of Assets & Liabilities May 31, 2010 Assets: Investments, at value (cost $5,302,228) $ Income receivable Receivable for capital stock issued Receivable from Investment Adviser Other assets Total Assets Liabilities: Payable for investments purchased Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock Unrealized depreciation on investments ) Accumulated undistributed net investment income Accumulated undistributed net realized loss ) Total Net Assets $ NET ASSETS CONSIST OF: Class J Shares: Net assets $ Shares of beneficial interest outstanding Net Asset Value, Offering Price and Redemption Price Per Share (unlimited number of shares authorized, $.001 par value) $ Class I Shares: Net assets $ Shares of beneficial interest outstanding Net Asset Value, Offering Price and Redemption Price Per Share (unlimited number of shares authorized, $.001 par value) $ THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 6 Jensen Value Fund Schedule of Investments May 31, 2010 (shown as a percentage of total net assets) SHARES VALUE Common Stocks - 95.59% Aerospace & Defense - 11.65% Alliant Techsystems, Inc. (a) $ General Dynamics Corp. ITT Corp. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics - 4.83% CH Robinson Worldwide, Inc. United Parcel Service, Inc. - Class B Beverages - 0.89% Brown-Forman Corp. - Class B PepsiCo, Inc. Capital Markets - 6.69% Eaton Vance Corp. T Rowe Price Group, Inc. Waddell & Reed Financial, Inc. Chemicals - 1.64% Ecolab, Inc. International Flavors & Fragrances, Inc. Computers & Peripherals - 4.72% Dell, Inc. (a) International Business Machines Corp. Consumer Finance - 2.41% American Express Co. Containers & Packaging - 2.31% Ball Corp. Distributors - 2.46% Genuine Parts Co. Diversified Financial Services - 2.37% Moody’s Corp. Electric Utilities - 2.30% Exelon Corp. Electrical Equipment - 0.44% Emerson Electric Co. Electronic Equipment, Instruments & Components - 0.45% Amphenol Corp. - Class A Food & Staples Retailing - 3.74% Kroger Co. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 1.87% Campbell Soup Co. Hershey Co. HJ Heinz Co. Kellogg Co. Gas Utilities - 0.62% UGI Corp. Health Care Equipment & Supplies - 4.80% Baxter International, Inc. Becton Dickinson & Co. Health Care Providers & Services - 5.02% Cardinal Health, Inc. Patterson Companies, Inc. Hotels, Restaurants & Leisure - 4.96% Jack In The Box, Inc. (a) Yum! Brands, Inc. Household Products - 1.36% Church & Dwight, Inc. Colgate-Palmolive Co. Kimberly-Clark Corp. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 7 Jensen Value Fund SHARES VALUE Industrial Conglomerates - 2.35% 3M Co. $ Insurance - 0.96% Arthur J Gallagher & Co. IT Services - 4.92% Accenture PLC - Class A Gartner, Inc. (a) Leisure Equipment & Products - 2.58% Polaris Industries, Inc. Machinery - 2.43% Donaldson Co., Inc. Media - 3.02% Omnicom Group, Inc. Valassis Communications, Inc. (a) Oil, Gas & Consumable Fuels - 2.39% Exxon Mobil Corp. Personal Products - 0.91% Avon Products, Inc. Estee Lauder Cos, Inc. - Class A Pharmaceuticals - 4.86% Abbott Laboratories Eli Lilly & Co. Specialty Retail - 2.85% Advance Auto Parts, Inc. Textiles, Apparel & Luxury Goods - 2.35% VF Corp. Tobacco - 0.44% Altria Group, Inc. Total Common Stocks (Cost $5,159,075) Short-Term Investments - 2.79% Money Market Fund - 2.79% Fidelity Institutional Government Portfolio - Class I, 0.075% (b) Total Short-Term Investments (Cost $143,153) Total Investments (Cost $5,302,228) - 98.38% Other Assets in Excess of Liabilities - 1.62% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2010. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 8 Jensen Value Fund Statement of Operations For the Period Ended May 31, 2010(1) Investment Income: Dividend income $ Interest income 33 Expenses: Audit and tax fees Custody fees Federal and state registration fees Investment advisory fees Reports to shareholders Legal fees Administration fees Chief Compliance Officer fees and expenses Transfer agent fees Fund accounting fees 12b-1 fees - Class J Transfer agent expenses Shareholder servicing fees - Class I Trustees’ fees and expenses Other Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED LOSS ON INVESTMENTS: Net realized loss on investment transactions ) Change in unrealized depreciation on investments ) Net loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The Fund commenced operations on March 31, 2010. Statement of Changes in Net Assets PERIOD ENDED MAY 31, 2010(1) Operations: Net investment income $ Net realized loss on investment transactions ) Change in unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) Capital Share Transactions: Shares sold - Class J Shares sold - Class I Shares redeemed - Class J ) Net increase INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ Accumulated Undistributed Net Investment Income $ The Fund commenced operations on March 31, 2010. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 9 Jensen Value Fund Financial Highlights Class J PERIOD ENDED MAY 31, 2010(1) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(2) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Net asset value, end of period $ Total return(3) )% Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(4) % After waivers, reimbursements and recoupments of expenses(4) % Ratio of net investment income (loss) to average net assets: Before waivers, reimbursements and recoupments of expenses(4) )% After waivers, reimbursements and recoupments of expenses(4) % Portfolio turnover rate(3) % The Fund commenced operations on March 31, 2010. Per share amounts calculated using the average shares outstanding method. Not annualized. Annualized. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 10 Jensen Value Fund Financial Highlights Class I PERIOD ENDED MAY 31, 2010(1) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(2) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Net asset value, end of period $ Total return(3) )% Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(4) % After waivers, reimbursements and recoupments of expenses(4) % Ratio of net investment income (loss) to average net assets: Before waivers, reimbursements and recoupments of expenses(4) )% After waivers, reimbursements and recoupments of expenses(4) % Portfolio turnover rate(3) % The Fund commenced operations on March 31, 2010. Per share amounts calculated using the average shares outstanding method. Not annualized. Annualized. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 11 Jensen Value Fund Notes to Financial Statements May 31, 2010 1.Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company.The Jensen Value Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is long-term capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund became effective and commenced operations on March 31, 2010.The Fund currently offers Class J shares and Class I shares.Class J shares are subject to a 0.25% distribution fee and Class I shares are subject to a 0.10% shareholder servicing fee.Each class of shares has identical rights and privileges except with respect to the distribution and shareholder servicing fees, and voting rights on matters affecting a single share class.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Jensen Investment Management, Inc. (the “Adviser”). 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation – Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service.If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical securities. • Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2010: 12 Jensen Value Fund Level 1 Level 2 Level 3 Total Equity Industrials $ $
